Title: To Thomas Jefferson from Charles Le Brun, 31 December 1821
From: Brun, Charles Le
To: Jefferson, Thomas


                            Monsieur,
                            
                                Philadelphia,
                                le 31 Décbre, 1821.
                            
                        Il s’est déjà écoulé vingt ans, depuis que j’ai eu l’honneur de vous remettre une lettre de recommandation que m’avait donné pour vous, notre immortel ami le Général Kossiuszko.  Ce laps de tems n’a pu me faire oublier les civilités que vous me fites alors, & ce jour, qui m’offre l’occasion de vous en témoigner ma gratitude, est un des plus beaux de ma vie.  Je présente donc à votre indulgence & à vos bontés, ma Liberté des Mers, en Espagnol, dont le Succès a été prodigieux parmi les descendans des Montézumas & des Incas.  J’ai, aussi, traduit cet ouvrage en Anglais, & mon intention est de le présenter à mes concitoyens, aussitôt que j’aurai fait imprimer ma traduction of Pope’s Essay on Man.  J’ai cinq ouvrages prêts pour la presse; & j’en ai deux autres en contemplation: c’est ainsi, Monsieur, que je file des jours heureux au Sein de la liberté, & au mi lieu d’une famille que j’adore, & des Muses que j’ai toujours aimées.J’ai l’honneur d’être avec le plus profond respect; Monsieur, Votre très humble & très obéissant Serviteur, Charles Le BrunP. S.Si j’ecris en Français, c’est parce que je n’ai point oublié que c’est la langue dans la quelle, il y a 20 ans, le Président des Etats Unis, voulut bien s’entretenir avec l’ami du Général Kossiuszko. Editors’ Translation
                            Sir, 
                            
                                Philadelphia,
                                31 December, 1821
                            
                        It has been twenty years since I have had the honor to handing to you a letter of recommendation that our immortal friend General Kosciuszko had given me for you.  This lapse of time has not made me forget the compliments you paid me then, & this day, which gives me the opportunity of expressing my gratitude to you, is one of the most beautiful in my life.  So, I present to your indulgence & to your kindness, my Liberty of the seas, in Spanish; its Success was tremendous among the descendants of Montezuma and of the Incas.  I have also translated this book in English, & my intention is to present it to my Fellow Citizens, as soon as my translation of Pope’s Essay on Man will be printed.  I have five books ready for the printed press; & I am contemplating two other ones: this is how, Sir, I spend happy days in the bosom of liberty, & among a family that I adore, & and the Muses whom I have always loved.I have the honor to be, with the most profound respect, Sir, Your very humble & very obedient Servant.Charles le BrunP. S.I am writing in French because I have not forgotten that it is the language in which, 20 years ago, the President of the United States was kind enough to converse with General Kosciuszko’s friend.